Citation Nr: 9921054	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  97-31 248	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for claimed back 
disability.  

2.  Entitlement to service connection for claimed disability 
manifested by recurrent upper respiratory infections.  




ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from October 1973 to 
January 1997.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a July 1997 decision of the RO.  



REMAND

The veteran claims, in essence, that he suffers from current back 
disability and lung disability manifested recurrent upper 
respiratory infections due to service.  

A careful review of the service medical records shows that, in 
November 1988, February 1989 and March 1993, the veteran was 
diagnosed with having an upper respiratory infection.  In May 
1993, the veteran was reported to complain of low back pain and 
difficulty with walking and sitting.  He was reported to have 
positive guarding over the right lower back muscles and right 
sided pain upon raising the left leg.  He was assessed with 
recurrent right-sided low back pain.  On a subsequent 
examination, the veteran was diagnosed with chronic low back 
pain.  In November 1994 and January 1995, the veteran was again 
diagnosed with an upper respiratory infection.  On Service 
Discharge examination in December 1996, the veteran indicated 
that he had had chronic or frequent colds, pain or pressure in 
his chest and recurrent back pain.  

On VA examination in April 1997, the veteran was reported to have 
low back pain and to have had upper respiratory infections in the 
past.  The veteran was diagnosed, in part, with history of upper 
respiratory infections, resolved, and low back pain with normal 
examination.  

In his August 1997 Notice of Disagreement, the veteran reported 
that he had received treatment for many upper respiratory 
infections during his career in the military and that he felt 
they were a direct result of his working environment and 
conditions during service.  He indicated that he had been exposed 
to poor air circulation and second hand smoke, which he claimed 
had been factors in causing his upper respiratory infections.  
The veteran also reported that he had been seen on several 
occasions in service for low back pain and that this pain now 
occurred regularly.  

The VA has a duty to assist the veteran in the development of 
facts pertaining to his claims.  38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1999).  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist the claimant in 
obtaining and developing facts and evidence to support his claims 
includes obtaining all relevant medical records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist also includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the veteran 
that takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds 
that, because of the veteran's diagnoses of upper respiratory 
infections and chronic low back pain in service and his continued 
complaints shortly thereafter, additional development is 
necessary.  

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps to 
contact the veteran in order to obtain the 
names and addresses of all health care 
providers who have treated him for his 
claimed lung and back disability since his 
discharge from service.  Thereafter, the RO 
should obtain legible copies of all records 
from any identified treatment source not 
currently of record.  Once obtained, all 
records must be associated with the claims 
folder.  

2.  The RO should schedule the veteran for 
a VA orthopedic examination to determine 
the nature and likely etiology of his 
claimed back disability.  All indicated 
testing should be accomplished, and the 
claims folder should be reviewed by the 
examiner prior to the examination.  The 
examiner should elicit from the veteran and 
record a full medical history and should 
report detailed medical findings.  Based on 
his/her review of the case, it is requested 
that the examiner express an opinion as to 
the likelihood that the veteran has a 
current back disability due to disease or 
injury incurred in or aggravated by 
service.  The examination report should 
reflect review of pertinent material in the 
claims folder, including the medical 
records noted hereinabove, and include the 
factors upon which the opinions are based.  

3.  The RO should also schedule the veteran 
for a VA pulmonary examination to determine 
the nature and likely etiology of his 
claimed lung disability.  All indicated 
testing should be accomplished, and the 
claims folder should be reviewed by the 
examiner prior to the examination.  The 
examiner should elicit from the veteran and 
record a full medical history and should 
report detailed medical findings.  Based on 
his/her review of the case, it is requested 
that the examiner express an opinion as to 
the likelihood that the veteran has a 
current lung disability due to disease or 
injury incurred in or aggravated by 
service.  The examination report should 
reflect review of pertinent material in the 
claims folder, including the medical 
records noted hereinabove, and include the 
factors upon which the opinions are based.  

4.  After completion of all requested 
development, the RO should again review the 
veteran's claims.  If any action taken 
remains adverse to the veteran he should be 
furnished with a supplemental statement of 
the case.  He should then be afforded a 
reasonable opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for further 
appellate review, if indicated.  No action is required of the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth 
v. Brown, 8 Vet. App. 109 (1995).  

The purpose of this remand is to obtain additional information 
concerning the veteran's case.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of the 
case.  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the RO's 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).


